Cole, Judge:
These appeals for reappraisemeut bring for determination tbe proper dutiable value of one-quarter horsepower electric motors, exported from Montreal, Canada, in December 1946, and entered for consumption, during tbe same month, at Highgate Springs, Vt.
Tbe merchandise was appraised, as entered, at tbe invoice value for each motor of $9.76 Canadian currency (8 per centum Canadian sales tax included), net, packed. Appeal for reappraisement was filed by tbe collector of customs at St. Albans, Vt., claiming a higher foreign value, section 402 (c) of tbe Tariff Act of 1930 as amended by tbe Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c)), than that at which tbe merchandise was appraised.
When tbe case was called for trial before me at St. Albans, Vt., there was no appearance by defendant. Plaintiff offered a special agent’s report (plaintiff’s exhibit 1), tbe only evidence in tbe case.
Said report shows that merchandise, like or similar to tbe motors in question, was sold at tbe time of exportation of tbe instant merchandise to three classes of purchasers, i. e., users, dealers, and distributors. Users bought in small quantities and paid the list price. Distributors purchased in large quantities and were given a special price. The price to dealers, $18.10 less 20 per centum discount (Canadian currency) per motor, (8 per centum Canadian sales tax included) net, packed, meets all the requirements of statutory foreign value, section 402 (c), as amended, sufra, which I hold to be the proper basis for appraisement of these electric motors. Judgment will be rendered accordingly.